GROSSCUP, Circuit Judge
(dissenting), I concur in the reversal of the judgment of Court below, upon that portion of the Court's charge to the jury which in effect instructed the jury that unless a brakeman was upon the rear car, the railroad company was, in law, guilty of negligence. I think the learned District Judge was misled *495by the Illinois statute relating to the operation of trains in switch yards. There are doubtless situations, outside switching yards, in which, at common law, the company should have had a man at the rear end of the train; but his presence there as a matter of careful management is a mixed question of fact and law, not a peremptory command of the law.
I dissent from the opinion so far as it relates to contributory negligence. It is doubtless the duty of a person approaching a railway crossing, whether driving or on foot, to look and listen before crossing the track; but the law does not command that he must, in every instance, stop to look and listen. Whether to stop is an essential, is a question of fact to be determined by the circumstances of the» given case.
In the case under consideration, both Coerver and his son are dead. What they did in the way both of looking and listening we have no means of knowing, except the inadequate observation of distant witnesses who were under some excitement. The roadway upon which Coerver traveled was not paved. His vehicle was probably comparatively noiseless. The outlook in one direction was unobstructed; in the other, was obstructed by the depot and the standing cars.
We have no right to assume, in the presence of a silence like that of Coerver and his son, that they did not in fact look in both directions and that they did not listen. A stop upon a soft road would have added little, if anything, to their safety, unless one of them had dismounted and walked around the end of the train. I cannot think, from my own observation and experience, that ordinarily prudent men would have taken this precaution. Indeed, it would have looked somewhat extraordinary, and the law imposes no such requirement.
We should start out, in a case like this, with the presumption that two people approaching a track will exercise care. Were they here to testify, they could probably show that they did exercise care, both by looking and listening. The opinion of the majority, upon proof, to my mind wholly unsatisfactory, shifts that presumption, and, thereby, visits upon the dead a resuit that, had they survived, would probably have been overcome.